Title: From George Washington to Jonathan Trumbull, Sr., 30 September 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Sir
          Head Quarters West point Sep. 30 1779
        
        I had yesterday afternoon the honor to receive Your Excellency’s Letter of the 24th—inclosing the Memorial of Peter Griffing and Jonathan Veal. Whenever it is in my power, I shall be happy to comply with Your Excellency’s wishes and recommendation; but in the present instance it is not. The irregularities and injuries which have been committed against the Inhabitants of Long Island and of Other places in the possession of the Enemy, by persons who professed to have no other views than these Men profess, as Your Excellency observes, have been exceedingly great; and I do not believe it will be possible to prevent a repetition of them, but by wholly discontinuing & prohibiting the business in the manner Your Excellency has already done—or that any line of discrimination can be established. But however this might be, I have no alternative in the case; Congress having by their Act of the 22d of June enjoined it in a particular manner, on all the Officers of the Army to use their exertions to prevent parties from going to Long Island or Other places in the possession of the Enemy under the idea of seizing or destroying Tory property. The distinction between Whig & Tory—Friend & Foe—is so easy to set up—especially where it is the interest of such parties to do it—that even many of our best & fast friends, under the pretext of their being of the latter sort, have had their property wrested from them in the most unjustifiable—cruel & impolitic manner. This as I have observed has been the case; but I would not by any means have it understood, that I suspect Mr Griffing and Veal to have committed or abetted in the smallest degree any thing of the kind. If they had & Your Excellency had had the most distant idea of it—I am certain they would at least, have met with the severest reproof—and that you would have been among the last to interest Yourself in their present solicitations.
        By reports from New York—the British Grenadiers & Light Infantry and the 7 Regiment are said to have sailed from the Hook on the 25th in the Afternoon, under the command of Lord Cornwallis—and the Reports add, that a second Division rather larger, was embarking & to follow. Their destination not known, but supposed to be Southward.

A number of provision and Store Ships lately arrived, and also said to have fallen down without breaking bulk, to sail with the Troops.
        I received last night a South Carolina paper of the 8th Instant, by which it appears, that an Officer of Count D’Estaing’s had arrived at Charles Town with dispatches, announcing that the Count & His fleet were near that Coast. I flatter myself our next advices from thence, will inform us, that his Excellency has struck some important and interesting stroke against the Enemy in the Southern Quarter. I have the Honor to be with great regard & esteem Yr Excellency’s most Obed. sert
        
          Go: Washington
        
      